DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This action is in response to remarks and amendments submitted on 3/29/2021, in which claims 1-20 were presented for further examination. The applicant’s remarks and amendments to the claims were considered with the following results:
In response to the last Office Action: 
Claims 1, 12, and 17 are currently amended. 
No claims are currently cancelled.
Claims 1-20 are pending.
The previous 35 USC § 101 rejection, citing signal per se, has been withdrawn as necessitated by applicant’s arguments/admission (see remarks filed 3/29/2021, page 10), in combination with the corresponding support in applicant’s specification, ¶ [0099]. 

Response to Arguments
The applicant’s remarks and/or arguments, filed 3/29/2021 with respect to claim(s) 1-20, have been fully considered. 



Applicant argues the medium of claim 17 is tangible given a computer readable storage medium is directed to a tangible media for storing data according to the Board of Patent Appeals and Interferences in Ex parte Wei Hu, BPAI Appeal 2010-000151 (2012).

The examiner notes, with regard to the examination of claims, examiners are not required to review BPAI decisions. 
Medium claims and supporting descriptions in the specification may differ from application to application. Therefore, examiners are tasked with comparing the claim language against the description in the corresponding specification. Examiners can only verify that the specification makes clear the specific type of medium claimed does not cover signals. This is done by evaluating descriptions throughout the specification.  
Where the examiner finds the specification does not provide a proper exclusion of signals for “medium” claims or where the claims do not use the phrase “non-transitory” properly or uses “non-transitory” and redefines it to 

Applicant asserts the amended independent claims are not directed to an abstract idea, and in any case are integrated into a practical application of the allegedly abstract concepts of “grouping and ranking data”, and additionally amount to significantly more than merely “grouping and ranking data” at least on account that they recite approaches for merging, producing, and storing data records to form master data records in databases.

The examiner notes applicant’s arguments are not persuasive as applicant’s arguments are not sufficient for the eligibility determination under 35 USC 101 abstract idea analysis. 
The examiner notes the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter referred to as the “2019 PEG”), carved out three main abstract idea groupings under Step 2A, Prong 1. As defined in the 2019 PEG one such grouping includes mental processes. “Mental processes” include “concepts performed in the human mind (including an observation, evaluation, judgement, opinion).” According to the 2019 PEG, this definition is meant to be an extracted and synthesized version of the key concepts identified by the courts as abstract ideas. 

In this case, applicant’s claims in the most basic interpretation covers very general claimed elements for matching data records. The examiner notes the claims primarily comprise identifying and analyzing data (i.e. grouping, scoring, manipulating, etc.). The overall concept of the claim limitations can still be performed within the human mind because the impacted limitations include processes such as observation, evaluation, judgement, and opinion –when reviewed in the context of analyzing the data records in the manner claimed. For instance, human beings can recall particular information in the mind with the aid of pen and paper or slide rule –such as identifying data records, grouping the identified data records, establishing a score and priority for the data records, and subsequently matching the data records. 
‐users, with customizable filtering features specific to each end user" where the filtering tool at the ISP was able to "identify individual accounts that communicate with the ISP server, and to associate a request for Internet content with a specific individual account," were held to be meaningful limitations because they confined the abstract idea of content filtering to a particular, practical application of the abstract idea. 827 F.3d at 1350-51, 119 USPQ2d at 1243. Thus, although applicant’s claims are directed to matching data records via a combination of identifying, scoring, prioritizing, and merging data records, these limitations merely using computer-related components to facilitate the processes do not impose any meaningful limits, demonstrate an improvement to any of the computer-related components, or apply and/or use the judicial exception in some other meaningful way. 
In light of the above explanation and/or teachings, the examiner notes applicant’s arguments are not persuasive. 


Applicant provided clarifying amendments to claims 1, 12, and 17, and asserts the claims patently distinguishes over the applied art.

The examiner notes applicant’s amendments and arguments are persuasive. As a result, no new ground of rejection under 35 USC § 102/103 is provided in this Office action as the examiner finds the clarifying amendments distinguishes from the arts of record, as well as the newly found references noted in this Office action.


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. 
Instant specification, ¶ [0028], recite “…the machine learning could can learn…”. The examiner notes there appears to be a typographical error with the terms “could can”. The examiner suggests applicant review, ¶ [0028], as well as the remaining paragraphs and correct any errors. Applicant’s cooperation is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful 

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20 are directed to an abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Step 1
The method, as claimed in claim 1, is directed to a process. The non-transitory machine-readable storage medium, as claimed in claim 17, is directed to an apparatus. The system, as claimed in claim 12, is directed to a machine.

Step 2A
While the claims falls within a statutory category, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention is directed to (e.g. sets forth or describes) an abstract idea associated with matching data records. Specifically, representative claim 1 directs itself to the abstract idea of: 
Claim 1:
“identifying candidate data records to be used in match processing, the candidate data records being from a dataset of data records representing different entities, and  the match processing being to determine any data records, of the identified candidate data records, that represent an entity that is a same entity represented by an incoming data record, and therefore that match to the incoming data record, for consolidation of data as between the incoming data record and matching data records of the candidate data records to form master data that represents that entity, the identified candidate data records being grouped into a plurality of buckets according to bucket roles, wherein each bucket correlates to a bucket role of the bucket roles, and wherein each bucket role of the bucket roles is defined by a unique record attribute set; obtaining effectiveness scores for the bucket roles, the effectiveness scores being measures of effectiveness of the bucket roles in identifying candidate data records that match to incoming data records; establishing an order of priority in which to process the candidate data records in the match processing, the establishing the order of priority comprising prioritizing the plurality of buckets into an order based on the effectiveness scores for the bucket roles, wherein the plurality of buckets are prioritized in an order of descending effectiveness of their correlated bucket roles; commencing the match processing to process the candidate data records in the established order of priority for processing the candidate data records, in which the match processing processes candidate data records of a higher priority bucket before processing candidate data records of a lower priority bucket; based on determining one or more data records that match to the incoming data record, consolidating data of the incoming data record and data of the one or more matching data records to produce and store a master data record representing that entity”.

Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recite identifying, scoring, grouping, and matching data records. Human beings can identifying data records, score the data records, group the data records, and match the data records. Therefore, the concepts recited in representative claim 1 represent an idea 'of itself'. An idea ’of itself’ is used to describe an idea standing alone such as a concept, plan, or scheme, as well as a mental process (thinking) that "can be performed in the human mind or by a human using a pen and paper or slide rule”. Mental processes are defined by the 2019 PEG as including “concepts performed in the human mind (including an observation, evaluation, judgement, opinion”). 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 1 and the remaining independent claims selectively includes additional elements as follows: Claim 1 – no additional elements, Claim 12 – memory and processor, and Claim 17 – computer readable storage medium and processing circuit. Although select claims recite additional 

Step 2B
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, as noted above, the additional elements recited in independent claims 1, 12, and 17 are recited and described in a generic manner and merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. MPEP 2106 makes clear claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Examples of claims that recite mental processes include: 
• a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016); 

• a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067, 100 USPQ2d 1492, 1500 (Fed. Cir. 2011); and 
• a claim to identifying head shape and applying hair designs, which is a process that can be practically performed in the human mind, In re Brown, 645 Fed. App'x 1014, 1016-17 (Fed. Cir. 2016) (non-precedential).
Even when considered as an ordered combination, the additional elements in any of claims 1, 12, and 17 do not add anything that is not already present when the limitations of each claim are considered individually for the respective claim. When viewed as a whole, claims 1, 12, and 17 simply conveys the abstract idea itself facilitated by generically claimed computing components. Therefore, under Step 2B, there are no meaningful limitations in claims 1, 12, and 17 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, claims 1, 12, and 17 are ineligible. 
Claim 2 further limits the effectiveness score. This claim does not aid in the eligibility of the patentability of the respective independent claim. The concept can be 
Claim 13 recite substantially the same limitations as claim 2. For the same reasons, claim 13 is ineligible. 
Claim 3 further limits the effectiveness score. This claim does not aid in the eligibility of the patentability of the respective independent claim. The concept can be compared to concepts reasonably performed in the human mind (including an observation, evaluation, judgement, opinion) with the aid of pen and paper or slide rule.  
Claim 4 further limits the effectiveness score. This claim does not aid in the eligibility of the patentability of the respective independent claim. The concept can be compared to concepts reasonably performed in the human mind (including an observation, evaluation, judgement, opinion) with the aid of pen and paper or slide rule.  
Claim 5 further identifies and removes bucket roles based on effectiveness scores. This claim does not aid in the eligibility of the patentability of the respective independent claim. The concept can be compared to concepts reasonably performed in the human mind (including an observation, evaluation, judgement, opinion) with the aid of pen and paper or slide rule.  
Claim 6 further specifies using machine learning in identifying candidate records. This claim does not aid in the eligibility of the patentability of the respective independent claim. The concept can generally be described as linking of the judicial exception to a particular technological environment, and does not aid in the eligibility and/or patentability of the respective independent claims.   

Claim 19 recite substantially the same limitations as claim 6. For the same reasons, claim 19 is ineligible. 
Claim 7 further specifies receiving a performance constraint on the match processing … at which the match processing is to early-exit prior to processing all of the candidate data records. This claim does not aid in the eligibility of the patentability of the respective independent claim. The concept can be compared to concepts reasonably performed in the human mind (including an observation, evaluation, judgement, opinion) with the aid of pen and paper or slide rule.  
Claim 16 recite substantially the same limitations as claim 7. For the same reasons, claim 16 is ineligible. 
Claim 20 recite substantially the same limitations as claim 7. For the same reasons, claim 20 is ineligible. 
Claim 8 further specifies identifying a number of candidate records to process. This claim does not aid in the eligibility of the patentability of the respective independent claim. The concept can be compared to concepts reasonably performed in the human mind (including an observation, evaluation, judgement, opinion) with the aid of pen and paper or slide rule.  
Claim 9 further specifies the number of candidate records. This claim does not aid in the eligibility of the patentability of the respective independent claim. The concept can be compared to concepts reasonably performed in the human mind (including an observation, evaluation, judgement, opinion) with the aid of pen and paper or slide rule.  

Claim 11 further manipulates the data via splitting, processing and grouping the data. This claim does not aid in the eligibility of the patentability of the respective independent claim. The concept can be compared to concepts reasonably performed in the human mind (including an observation, evaluation, judgement, opinion) with the aid of pen and paper or slide rule.  
Claim 14 further limits the effectiveness score. This claim does not aid in the eligibility of the patentability of the respective independent claim. The concept can be compared to concepts reasonably performed in the human mind (including an observation, evaluation, judgement, opinion) with the aid of pen and paper or slide rule.  
Claim 18 further limits the effectiveness score. This claim does not aid in the eligibility of the patentability of the respective independent claim. The concept can be compared to concepts reasonably performed in the human mind (including an observation, evaluation, judgement, opinion) with the aid of pen and paper or slide rule.  
Dependent claims 2-11, 13-16, and 18-20 merely provides for analyzing data (i.e. identifying, grouping, scoring, prioritizing, manipulating, etc.) to obtain a subset of the data, and merely provide further embellishments of the limitations recited in the respective independent claims. The claims generally describes a data record match process, and the incorporation of identifying, grouping, scoring, prioritizing, and/or 
Thus, dependent claims 2-11, 13-16, and 18-20 are also ineligible. 


Allowable Subject Matter
Claims 1-20 are objected to as being allowable should the objections and/or rejections set forth in this Office action be addressed or overcome. Further, allowability is contingent upon further consideration of Applicant’s response, in combination with the discovery of pertinent art (by Examiner or Applicant) upon conducting a further search.
The examiner notes since the claim requirements under 35 USC § 102/103 differs from 35 USC § 101, it is possible for one or more of the applicant’s claims to be rejected under 35 USC § 101 without being rejected under 35 USC § 102/103.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest reference is Harger (US PGPub 20080243885) as noted below and on the attached PTOL-892. Harger discloses matching and linking data records using confidence scores and trust values. Harger does not explicitly teach the linking and matching process as conveyed in the detailed combination of elements claimed. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Harger (US PGPub 20080243885) discloses different databases having data records about the same entities. Master entity index (MEI) may attempt to match the incoming data record about an entity to data record already located in the MEI database and link the incoming data record to the matching data record.
Adams (US PGPub 20110010401) discloses a system may be utilized which compares the various attributes of data records according to statistical algorithms to determine if data records refer to identical entities and hence, should be linked. More particularly, in one embodiment, the system may standardize data records in an incoming format (also known as the core data model, which may be different for new or incoming data records) to a standard format through the standardization of the attributes of the new or incoming data record.
Morris (US PGPub 20070299842) discloses an item discovery module (IDM) is described that allows a user to find one or more desired items within a store of candidate items. In operation, the user enters a search selection, upon which the IDM determines a collection of matching items. The IDM groups the matching items into one or more buckets, each bucket including one or more items. The IDM then selects representative items for the respective buckets and presents the representative items to the user. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M ANTOINE whose telephone number is (571)431-0687.  The examiner can normally be reached on Mon - Fri: 9am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALICIA M ANTOINE/Examiner, Art Unit 2162                                                                                                                                                                                                        8/6/2021